
	
		III
		111th CONGRESS
		2d Session
		S. RES. 487
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Mr. Byrd (for himself,
			 Mr. Rockefeller,
			 Mr. Harkin, Mr.
			 Enzi, Mr. Reid,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown of
			 Massachusetts, Mr. Brown of
			 Ohio, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Burris, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Hatch, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson, Mr.
			 Kaufman, Mr. Kerry,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the coal miners who perished in
		  the Upper Big Branch Mine-South in Raleigh County, West Virginia, extending the
		  condolences of the United States Senate to the families of the fallen coal
		  miners, and recognizing the valiant efforts of the emergency response workers.
		  
	
	
		Whereas
			 coal mining is a time-honored profession;
		Whereas
			 coal miners and the families of coal miners have shaped the rich history and
			 culture of the State of West Virginia and the United States;
		Whereas
			 the United States is greatly indebted to coal miners for the difficult and
			 dangerous work performed by coal miners to provide the fuel necessary to keep
			 the United States strong and secure;
		Whereas
			 the United States has long recognized the importance of health and safety
			 protections for coal miners laboring in extreme and dangerous
			 conditions;
		Whereas
			 accidents in coal mines have repeatedly taken the lives of coal miners;
		Whereas, following an explosion on April 5,
			 2010, 29 coal miners from the State of West Virginia tragically perished in the
			 Upper Big Branch Mine-South;
		Whereas
			 the explosion at the Upper Big Branch Mine-South was the worst coal mining
			 disaster in the United States during the 40 years prior to the date of the
			 agreement to this resolution;
		Whereas
			 Federal, State, and local rescue crews worked tirelessly in a courageous rescue
			 and recovery effort after the explosion;
		Whereas
			 the families of the fallen coal miners have suffered an immeasurable loss;
			 and
		Whereas
			 residents of Raleigh County and the State of West Virginia came together to
			 support the families of the fallen coal miners: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the ultimate sacrifice made by
			 the 29 coal miners lost at the Upper Big Branch Mine-South in Raleigh County,
			 West Virginia;
			(2)extends the deepest condolences of the
			 United States Senate to the families of the fallen coal miners;
			(3)honors the survivors of the tragedy;
			(4)recognizes all coal miners for—
				(A)enduring the immeasurable loss of
			 coworkers; and
				(B)maintaining courage in the aftermath of the
			 explosion at the Upper Big Branch Mine-South;
				(5)commends the valiant efforts of the
			 emergency response workers searching for the missing coal miners after the
			 explosion; and
			(6)honors the many volunteers who provided
			 support and comfort for the families of the missing coal miners during the
			 rescue and recovery operations.
			
